ADVISORY ACTION CONTINUATION SHEET
The following is a continuation sheet attached to the Advisory Action form PTO-303.
Continuation of 7: For purposes of appeal, the proposed amendment(s): will be entered, and an explanation of how the new or amended claims would be rejected is provided below or appended. The claims are as previously presented with no amendments and no new claims. Thus, the claims are rejected as previously presented in the final Office Action mailed 11/29/2021.
Continuation of 12: The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are not persuasive.
Applicant makes two main arguments: 1) Kim ‘696 (U.S. 2019/0230696) does not teach “identifying a frequency range based on a master information block (MIB) received from a base station, wherein the frequency range is one of a first frequency range or a second frequency range,” as claimed, (see After Final 1.31.22 at 10-12); and 2) “[n]othing in Kim ‘696 teaches or suggests that a preamble format is identified based on an identified frequency range,” (see After Final 1.31.22 at 12) (emphasis removed). These arguments are not persuasive.
Kim ‘696 teaches that a “DL carrier frequency and a system BW corresponding to the DL carrier frequency may be acquired by the MIB that the PBCH carries.” See Kim ‘696 ¶ 73. And that the “MIB includes most frequency transmitted parameters which are essential for initial access of the UE [that] may receive the MIB through a broadcast channel (e.g. a PBCH).” Id. at ¶ 71. Thus, Kim ‘696 teaches that “essential” frequency information for UE access is transmitted in the MIB through the PBCH.
Kim ‘696 also teaches that initial access parameters are defined as “default numerology” based on a frequency range. See Kim ‘696 ¶ 225, “The default numerology may be defined with respect to Id. at ¶ 171. And more specifically, Kim ‘696 teaches that “a subcarrier spacing of an SS/PBCH for frequencies below 6 GHz may be 15 kHz and a set of subcarrier spacing candidates for data transmission, such as {3.75 kHz, 15 kHz, 30 kHz, 60 kHz}, may be predefined. If 60 kHz is used as the SS/PBCH subcarrier spacing for a frequency range above 6 GHz, a set of subcarrier spacing candidates for a data subcarrier spacing may be, for example, {15 kHz, 30 kHz, 60 kHz, 120 kHz} and this may be specified by a communication specification. That is, the default numerology for the SS/PBCH is defined or determined per frequency range.” See Kim ‘696 ¶ 171. And the “default numerologies … may be provided through a broadcast channel such as the PBCH … with respect to each frequency range.” See Kim ‘696 ¶ 248. 
Reading all these paragraphs together, it is clear that Kim ‘696 teaches that a default numerology is transmitted in a PBCH, and the default numerology is essential configuration information, which is further defined as transmitted in an MIB of the PBCH. Thus, Kim ‘696 teaches “identifying a frequency range based on a master information block (MIB) received from a base station, wherein the frequency range is one of a first frequency range or a second frequency range,” as claimed.
Lastly, paragraph 185 of Kim ‘696 teaches:
PRACH resource configuration, PRACH preamble/sequence related information such as a PRACH preamble index, preamble transmission power, and an RA-RNTI, in addition to the PRACH time-frequency resource, may be transmitted on the PBCH. In other words, PRACH resource configuration related information may be transmitted as essential SI. Candidates of the essential SI that can be transmitted on the PBCH may include information about a numerology used to receive a DL/UL data/control channel in addition to the PRACH configuration related information. Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing, a CP length, a subframe length, a symbol length, or the number of symbols constituting a subframe, as well as a numerology used for DL data/control channel reception. 


For at least these reasons, given the current claim language, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413